DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application is being examined under the pre-AIA  first to invent provisions. 
Examiner’s Comments
2.	This office action is in response to the application received on 9/11/2019.
	Claims 1-20 are pending.

Information Disclosure Statement
3.	The information disclosure statement (IDS) submitted on 12/29/2019, 12/31/2019 and 4/3/2020 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 102
4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

5.	Claims 1-2, 10 and 12-13 are rejected under 35 U.S.C. 102(b) as being anticipated by Zemlok et al. (US 2012/0228358) hereinafter (“Zemlok”).
	With regard to claim 1, Zemlok discloses a surgical end effector (106) comprising: an anvil assembly (110); a cartridge assembly (108) including a plurality of fasteners (114); a drive assembly (140) movable longitudinally to approximate the anvil assembly (110) relative to the cartridge assembly (108); and a strain gauge circuit (124) disposed within the cartridge assembly (108), the strain gauge circuit (124) configured to measure a strain imparted on the cartridge assembly (108) by the drive assembly (140).  
With regard to claim 2, Zemlok discloses a surgical end effector (106), wherein the strain gauge circuit (124) includes a flexible circuit (a printed pressure circuit or a flexible circuit disposed on the surface of a channel positioned in one of the jaws Par 0013).  
With regard to claim 10, Zemlok discloses a surgical end effector (106), wherein the strain gauge circuit (124 fig.6) includes a strain gauge portion and a lead portion (154 fig.6).  
	With regard to claim 12, Zemlok discloses a surgical instrument (100),   comprising: a handle assembly (as seen in fig.1A) including a controller (120) and a power source (808 and also battery par. 0145); an adapter assembly (The powered surgical apparatus includes a handle portion configured and adapted to releasably connect a surgical stapling end effector thereto Par 0029 see example 106) including a proximal end portion coupled to the handle assembly and a distal end portion; and21PATENT APPLICATION Attorney Docket: a loading unit (108,110) coupled to the distal end portion of the adapter assembly, the loading unit (108,110) including a surgical end effector  having: an anvil assembly (110); a cartridge assembly (108) including a plurality of fasteners (114); a drive assembly (140) movable longitudinally to approximate the anvil assembly (110) relative to the cartridge assembly (108); and a strain gauge circuit (124) disposed within the cartridge assembly and electrically coupled to the controller (120) and the power source (808), the strain gauge circuit (124) configured to measure a strain imparted on the cartridge assembly (108) by the drive assembly and to transmit a measurement signal to the controller (120).  
With regard to claim 13, Zemlok discloses a surgical instrument (100),   wherein the strain gauge circuit includes a flexible circuit (a printed pressure circuit or a flexible circuit disposed on the surface of a channel positioned in one of the jaws Par 0013).   
Allowable Subject Matter
6.	Claims 3-9 and 14-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
With respect to claim 3, the art of record considered as a whole, lone or in combination, neither anticipates nor renders obvious the surgical end effector, wherein the flexible circuit includes: a first flexible dielectric substrate; a resistive sensor layer disposed over the first flexible dielectric substrate; a conductive layer disposed over the resistive sensor layer; and a second flexible dielectric substrate disposed over the resistive sensor layer and the conductive layer.  
With respect to claim 11, the art of record considered as a whole, lone or in combination, neither anticipates nor renders obvious the surgical end effector, wherein the lead portion includes a slack portion having at least one turn.  
With respect to claim 14, the art of record considered as a whole, lone or in combination, neither anticipates nor renders obvious the surgical instrument, wherein the flexible circuit includes: a first flexible dielectric substrate; a resistive .  

Conclusion
7.	Refer to attachment for notice of references cited and recommended for consideration based on their disclosure of limitations of the claimed invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHANIEL C. CHUKWURAH whose telephone number is (571)272-4457.  The examiner can normally be reached on M-F & T-F 6-3:30 IFP.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hemant Desai can be reached on 571-272-4458.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NATHANIEL C CHUKWURAH/Primary Examiner, Art Unit 3731                                                                                                                                                                                                        
4/2/2021